Citation Nr: 0824379	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-42 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include arthritis of the lumbar spine with 
herniated nucleus pulposus at L4 with radiculopathy, status 
post hemilaminectomy, at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an April 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from August 1965 to August 1967, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    
 
The Board remanded the case for further development in 
November 2007.  The requested development has been completed; 
and the case has been returned to the Board for further 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A lumbar spine disorder, to include degenerative disc 
disease and degenerative joint disease, was not manifested 
during service or for many years following service, and is 
not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
service, nor may lumbar spine degenerative joint disease be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for residuals of a back injury, to include 
arthritis of the lumbar spine with herniated nucleus pulposus 
at L4 with radiculopathy, status post hemilaminectomy, at L4-
L5 (hereinafter referred to as a "lumbar spine disorder" or 
a "back disability"), VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Prior to the adjudication of the appellant's claim, a letter 
dated in January 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The January 
2003 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II].  In addition, the appellant was 
provided a second VCAA notice in July 2003, after which his 
claim was readjudicated and the appellant was provided a 
Statement of the Case and a Supplemental Statement of the 
Case explaining the readjudication of his claim. See 
September 2004 Statement of the Case; April 2008 Supplemental 
Statement of the Case; Mayfield  v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [Mayfield III].
  
In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 (VA's regulation concerning VA assistance in 
developing claims) has been revised in part recently.  These 
revisions became effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the case at 
hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34.

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In addition, the appellant 
was afforded a VA examination in March 2008 in connection 
with his claim. 38 C.F.R. § 3.159(c)(4).

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See November 2007 
letter from the Appeals Management Center; April 2008 
Supplemental Statement of the Case; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for a lumbar spine disorder, any questions as to 
the appropriate disability rating or effective date to be 
assigned to this claim are rendered moot, and no further 
notice is needed. Id.  



B.  Law and Analysis

In this case, the appellant asserts entitlement to service 
connection for a lumbar spine disorder that he contends 
developed as a result of an injury that occurred in service.  
Specifically, the appellant reports that he injured his back 
while lifting a rotor blade on a helicopter during active 
duty in 1966.  According to the appellant, his back continued 
to hurt periodically after his injury in service, eventually 
requiring surgery.  The appellant further contends that he 
has arthritis in his back; and that his arthritis is linked 
to his in-service back pain. See November 2002 statement in 
support of claim; November 2004 statement with VA Form 9.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim on both a direct and presumptive basis; and as such, 
the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60 (1993); 
Guerrieri v. Brown, 
4 Vet. App. 467 (1993).
 
With regard to the first element necessary for a grant of 
service connection in this case (evidence of a current 
disability), the medical evidence of record indicates that 
the appellant has most recently been diagnosed with lumbar 
degenerative disk disease and lumbar degenerative joint 
disease. March 2008 VA examination report, p. 2.  The Board 
finds that these diagnoses constitute current disabilities 
for VA purposes and fulfill the requirements of the first 
element for service connection.

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
Board observes that the appellant's available service medical 
records are silent in terms of complaints, treatment or 
diagnosis of a back disorder in service.  In addition, the 
appellant's service medical records do not reference the 
appellant's reports of or treatment for a back injury that 
occurred in service; and his service separation examination 
reveals normal medical findings in terms of the appellant's 
spine and musculoskeletal system. August 1967 report of 
medical examination.  However, of interest to the Board is 
the fact that the appellant reported complaints of occasional 
mild low back pains during his August 1967 separation 
examination; and no such complaints are noted in the medical 
examination report prepared in connection with his induction 
into service. See August 1965 report of medical examination 
and report of medical history; August 1967 report of medical 
history.  In addition, the Board observes that the majority 
of the appellant's service medical records are not dated 
during the period of the appellant's service in Vietnam, 
namely from March 1966 to March 1967. See VA's request for 
information sheet.  


In each case where a veteran is seeking service connection 
for a disability, due consideration is supposed to be given 
to the places, types, and circumstances of such veteran's 
service as shown by such veteran's service record, the 
official history of each organization in which such veteran 
served, such veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(a).  In light of 
the nature of the appellant's work in service as an aircraft 
rotor and propeller repairman (DD Form 214) and the fact that 
the appellant appears to have been serving in Vietnam at the 
time of the alleged accident, the Board finds it conceivable 
that the type of injury described by the appellant (a back 
problem resulting from lifting a rotor blade on a helicopter) 
might have been overlooked and undocumented in the 
appellant's service medical records.  As such, the Board 
assumes for the sake of its analysis that the injury 
described by the appellant did occur in service, without 
addressing the extent of that injury or its medical results.  
In doing so, the Board assumes for the sake of argument that 
the second element of the service connection test has been 
met in this case.  

However, upon turning to the third element of the service 
connection test, the Board finds that the evidence of record 
fails to show that a positive medical nexus exists between 
the appellant's current back disability and the assumed in-
service back injury.  As such, service connection for a 
lumbar spine disorder must be denied.  In this regard, the 
Board observes that the first post-service medical evidence  
contained in the claims file reflecting the appellant's 
complaints of back pain is dated in 1975, almost eight years 
after the appellant separated from service.  Specifically, 
these private medical records reveal that the appellant 
underwent surgery in 1975 due to a herniated nucleus pulposus 
at L4 (with radiculopathy) at Grandview Hospital in Dayton, 
Ohio.  Thereafter, the appellant required an additional 
operation (at the same location) in April 1983 for severe 
pain of his lower back and right leg.  The appellant's 
physician noted at that time that the appellant experienced 
moderate narrowing of the L5-S1 disc space and posterior 
hypertrophic lipping at the inferior margin of the bodies of 
L4 and L5.  Both chronic L5 radiculopathy and early 
peripheral neuropathy were reported. See private medical 
records dated from April 1975 to May 1975 and from February 
1983 to April 1983.  Thereafter, private medical records 
contained in the claims file dated in May 2000 note that the 
appellant had degenerative changes of the lumbar spine.  VA 
medical records contained in the claims file reveal that the 
appellant was subsequently treated at a VA medical facility 
periodically for complaints of chronic low back pain. See VA 
medical records dated from May 2002 to February 2008.  

After reviewing the above-referenced medical evidence, the 
Board finds that none of these medical records assist in 
fulfilling the third element of the service connection test 
since none of the appellant's medical providers have 
associated the appellant's back complaints to his alleged 
back injury in service.  In addition, the records do not 
reveal a continuity of symptomatology supportive of the 
appellant's claim since they note back complaints and 
treatment that began eight years after service.  

Additional evidence against the appellant's claim consists of 
a March 2008 VA examiner's report in which the examiner 
opined that the etiology of the appellant's lumbar spine 
disorder is not related to his alleged injury in service.  
Prior to formulating his medical opinion, the VA examiner 
obtained a medical history from the appellant, to include a 
history of the 1966 service injury.  In providing this 
history, the appellant reported that he: (1) initially had 
back symptoms for approximately 4 to 5 days after his injury, 
(2) the initial symptoms resolved and 
(3) his back symptoms began to reappear 2 years later, in 
1968. March 2008 VA examination report, p. 3.  Thereafter, 
the examiner performed a physical examination upon the 
appellant and reviewed his service medical records and claims 
file.  After considering this evidence, the examiner 
diagnosed the appellant with (1) lumbar degenerative disk 
disease and (2) lumbar degenerative joint disease. Id.  In 
doing so, he stated that the appellant's back pain was the 
result of arthritic and degenerative processes of the spine.  
In terms of the question of etiology, the examiner 
acknowledged that it was difficult to say with certainty 
whether the appellant's symptoms were a direct result of the 
alleged service injury.  However, he opined that it seemed 
less likely than not that the appellant's current spine 
difficulties are attributable to the injury in service in 
light of the fact that the appellant's initial back symptoms 
lasted approximately 4 to 5 days and then resolved; and the 
appellant had no subsequent spine symptoms for a 2 year 
period thereafter. Id.  

The Board finds the March 2008 VA medical opinion to be 
dispositive in this case since it is the only competent 
evidence of record addressing the claimed relationship 
between the appellant's current lumbar spine disorder and his 
period of service.  In making this finding, the Board has 
considered that appellant's statements in which he (1) 
reported that his back hurt periodically after his discharge 
from service, (2) his belief that the back pain he 
experienced during and subsequent to service are related to 
the injury in service and (3) his belief that his current 
back diagnoses developed as a result of his service injury.  
However, the Board finds the appellant's statements and 
opinions to be less persuasive than the March 2008 medical 
opinion and the other evidence of record in light of the fact 
that while the appellant is competent to testify as to the 
back symptomatology he has experienced, he has not been shown 
to have the requisite training or expertise to offer an 
opinion that requires medical expertise  - - such as the 
etiology of his current back disabilities. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the Board finds 
the March 2008 examination report to be persuasive and 
credible.  After considering this report in conjunction with 
the other evidence of record, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim that his current lumbar spine disorder had its onset in 
service or is otherwise causally or etiologically related to 
service.  Service connection on a presumptive basis for 
degenerative joint disease is also denied as this condition 
was not diagnosed within one year of the appellant's 
separation from service.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection for a lumbar spine disorder, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert, 1 Vet. 
App. at 55.






ORDER

Service connection for residuals of a back injury, to include 
arthritis of the lumbar spine with herniated nucleus pulposus 
at L4 with radiculopathy, status post hemilaminectomy, at L4-
L5 is denied.



___________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


